DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
With regard to the Office action mailed 03/12/2021, all rejections under 35 USC 103 are withdrawn in view of the amendment. While the previous rejection accounted for merging a droplet containing a single cell with a droplet containing a barcoded binder (which included both the target-identifying barcode, i.e. the ESB, and the droplet-identifying barcode, i.e. the COB), the rejection does not account for providing a first droplet with the cell and the barcoded binder having only the target-identifying barcode, and providing the droplet-identifying barcode (from a “universal barcode library”) in a second droplet, as recited in amended claim 32. New grounds of rejection are set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



In claim 32, the “attaching” step recites “the barcoded binders bound to the proteins of the single cell”. There was no previous indication that the barcoded binders were ever bound to the proteins. Therefore, this limitation lacks antecedent basis in the claim. As claims 37-51 depend from claim 32 (directly or indirectly), they are rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
Claims 32, 37-39 and 41-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Johnson (US 2014/0057799) and Link (US 2010/0022414, IDS reference).
Nolan’s filing date (filing date of PCT/US2012/023411) is January 31, 2012, which pre-dates the filing date of Applicant’s earliest non-provisional application (13/398,677 filed 02/16/2012).
With regard to claim 32, Nolan disclosed a method comprising:
segregating a single cell and barcoded binders, each barcoded binder comprising a binder linked to an oligonucleotide comprising a target-identifying barcode, into a first droplet;
Col 12, line 47: “In some embodiments, the invention relates to methods for labeling an ESB linked target molecule of a cell in a population of cells with a cell origination barcode (COB), comprising: separating each cell into an individual reaction volume; and adding the COB to the ESB via chemical or affinity means. In some embodiments, the reaction volume is selected from the group consisting of a microbubble, a microdroplet, a well, a microwell, and an enclosure in a microfluidics device.” Note here that the “ESB linked target molecule of a cell” is a target of a cell that has been linked to a target-identifying barcode (an ESB; see figure 2). Nolan this happened by linking the ESB to a UBA (unique binding agent; see figure 2). Together, the UBA and the ESB constitute a “barcoded binder”.
attaching droplet-identifying barcodes to the target-identifying barcodes of the barcoded binder bound to the proteins of the single cell to form composite barcodes;

Regarding the “target” being a protein, Nolan discloses this (e.g. column 2, lines 22-25).
sequencing the composite barcodes;
See for example column 31, lines 13-15: “In various embodiments, oligonucleotide ESB or COBs are identified directly. The direct identification can comprise nucleic acid sequencing described supra.” See also column 38, line 42: “In some embodiments, the epitope/barcode along with linked cell origin signature is read by sequencing using methods known in the art, including the ones described herein.”
and reading sequence identity of the composite barcodes, thereby identifying the proteins of the single cell
See for example column 31, lines 13-15: “In various embodiments, oligonucleotide ESB or COBs are identified directly. The direct identification can comprise nucleic acid sequencing described supra.” See also column 38, line 42: “In some embodiments, the epitope/barcode along with linked cell origin signature is read by sequencing using methods known in the art, including the ones described herein.”
See column 16, line 4: “Through epitope specific barcodes and cell origination barcodes, the binding of unique binding agents to target molecules results in the identification of the target molecules.” See also for example column 34, line 37: “Through the ESBs’ and the COBs’ codes, the binding of the UBAs to target molecules results in the identification of the target molecules in single cells.” 

With regard to claims 38-39, the language “a plurality of different barcoded binders” is construed to mean binders that recognize different targets. Nolan discloses at column 39, lines 32-42 that the method can be used for the detection of multiple target molecules in a multiplexed assay where each UBA (unique binding agent) in a population of UBAs is specific for a target molecule. At column 29, lines 1-15 Nolan discusses how many different target molecules can be detected. The aspects of single-cell analysis and using sequencing to detect the barcodes have been discussed above.
With regard to claim 39, Nolan discusses one manner of generating the COBs (cell origination barcodes) of the barcoded binders at column 53, lines 10-36 (referring to figure 6). Nolan notes (lines 34-36): “The last subunit optionally comprises a second amplification primer complimentary region for hybridization of PCR or sequencing primers.” A “complimentary region” for hybridization of “sequencing primers” constitutes a “sequencing adaptor”.
With regard to claim 41, Nolan disclosed that the UBA (unique binding agent) could be antibodies (e.g. column 4, lines 16-18).

With regard to claim 44, Nolan taught the cell could be lysed (column 2, line 4). Nolan taught a target could be an intracellular epitope like a phosphor-epitope on a kinase such as Stat-3 (column 36, lines 5-8). Finally, Nolan taught “where the target molecule of interest is a protein kinase the biomolecular sample of the invention can be a sample containing isolated proteins from a cell lysate” (column 40, lines 11-14).
With regard to claims 45-48, Nolan taught that a “dual COB” approach could be used, where each component has a target molecule-specific UBA/ESB that binds to a different site on the same target molecule (column 22, lines 24-33). Nolan also taught that each COB of a dual COB could contain a different affinity tag to allow for purification of complexes of the target and the two COBs from unbound materials (column 23, lines 24-34). Nolan explained that the affinity tags could be captured by affinity reagents, which “can be any solid surface coated with a binding partner for the affinity tag, such as a column, bead (e.g., latex or magnetic bead) or slide coated with the binding partner” (column 23, lines 35-48). Nolan gives the particular example of biotin as an affinity tag on a COB and streptavidin-coated beads as an affinity reagent (column 23, lines 50-54). As to the binders being antibodies, Nolan taught this as discussed for claims 42 and 43 above. As such, the target would be an “antigen” (which is the term for a target that an antibody binds).
With regard to claim 32, while Nolan did indicate that the reaction volume could be a “microdroplet” or an “enclosure in a microfluidics device” (column 12, lines 50-55), Nolan did not disclose segregating the cell in a droplet within an immiscible carrier fluid in a microfluidic channel. Nolan also did not disclose providing the droplet-identifying barcodes in a second droplet, or merging the first and second droplets in order to add the droplet-identifying barcodes (COBs) to the barcoded 
Johnson, like Nolan, was interested in single cell analysis (para [0003]). While Johnson was concerned with nucleic acids, as opposed to proteins, he nevertheless disclosed methods of creating a library of droplet barcodes (para [0148]): “In one embodiment, the method provides beads attached to barcode nucleic acid sequences. A library of random 15-mers is subcloned into a plasmid vector (Life Technologies). This produces a mixed plasmid library with >1 billion unique 15-mer barcodes. The biotinylated fragments are then affixed to 17 µm diameter streptavidin beads (Life Technologies). The plasmid barcode mixture is diluted in PCR mix such that 99% of the droplets that contain a plasmid will contain only a single clonal plasmid. The PCR mix contains biotinylated nucleotides, such that amplified barcodes are biotinylated. Then, streptavidin beads are flowed into this PCR mix to encapsulate single beads in microdroplets. At least 10 million beads are typically encapsulated, and then the bead/plasmid mixes are thermocycled to amplify and biotinylate the barcodes. The barcoded beads are then recovered and can be used in the droplet barcoding method.” Thus Johnson taught a method to generate a library of barcodes, wherein each different barcode was amplified in a different droplet, to produce a library of droplets each containing multiple copies of a droplet-specific barcode.
Link disclosed apparatus and technique for forming “droplet libraries” (see abstract) as well as for the merging of library droplets (e.g. see figure 3, where droplets containing antibodies are merged with droplets containing a test fluid; see also paragraph [0136]: “molecules, cells, small molecules or particles comprised within droplets are brought within proximity of other droplets comprising molecules, cells, small molecules or particles and where the droplets in proximity fuse, coalesce or 6 single-cell droplets to be formed and manipulated per hour.”  Link also disclosed (paragraph [0249]): “Single-cell analysis in the context of cell populations avoids the loss of information on cellular systems that is inherent with averaged analysis. In recent years, this type of analysis has been aided by the development of sophisticated instrumentation. Microfluidic technologies have the potential to enhance the precision and throughput of these single-cell assays by integrating and automating the cell handling, processing, and analysis steps.”
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Nolan by using a pre-formed library of droplet barcodes (i.e. COBs) as taught by Johnson, since Nolan clearly stated that the COBs could be synthesized by any means known in the art. In addition, it would have been obvious to use the apparatus and technique taught by Link to segregate single cells into droplets and to merge those droplets with droplets containing the COBs. One would have been motivated to do so because Link taught that “[m]icrofluidic technologies have the potential to enhance the precision and throughput of these single-cell assays by integrating and automating the cell handling”, and taught that his apparatus could achieve “very high throughput”. In doing so, one would arrive at the claimed invention.

Claims 40 and 49-51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nolan (US 10,144,950, previously cited) in view of Johnson (US 2014/0057799) and Link (US 2010/0022414, IDS reference) as applied to claims 32, 37-39 and 41-48 above, and further in view of Akeson (US 2002/0142344, previously cited).

Akeson, though disclosing a somewhat different method than Nolan, nonetheless employed barcodes and disclosed the barcodes could be designed to be releasable using restriction enzyme cleavage or photocleavage ([0058]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the barcodes (ESBs) of Nolan to allow their cleavage from the binding agent (UBA) using the restriction enzyme or photocleavable linkers taught by Akeson in order to allow their release from the binding agent, since it was the ESB/COB complexes that Nolan desired to detect and sequence, and removing them from the binding agent would have avoided potential interference caused by the binding agent (e.g. an antibody molecule) during sequencing. For example, removing the antibody from the barcode would avoid the possibility of stearic hindrance of the polymerase, used for sequencing, by the antibody.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637